Citation Nr: 0619858	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-15 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to an increased rating for residuals of myelitis, 
rated 50 percent disabling from January 14, 2000, and 80 
percent disabling as of February 13, 2003. 


REPRESENTATION

Veteran represented by:  To be clarified


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a RO decision issued in June 
2002 which increased the evaluation for residuals of 
myelitis, high thoracic cord, with spasms involving both 
lower extremities, esophagus, and diaphragm, evaluated under 
Diagnostic Code (DC) 8010, from 40 percent to 50 percent.  
The Board remanded the claim in November 2003.  Following the 
November 2003 Remand, the RO recharacterized the veteran's 
service-connected disability and instituted separate grants 
of service connection for various residuals of myelitis.  
Effective February 13, 2003, the RO granted service 
connection for multiple residuals of myelitis to include the 
following:  (1) spasms of the esophagus with restricted 
swallowing (rated 50 percent disabling under DCs 8010-7203); 
(2) chronic low back pain and weakness with axial skeletal 
musculature degeneration at the L4-L5 motion segment with 
severe stenosis and neurogenic claudication (rated 20 percent 
disabling under DC 5237); (3) diaphragmatic spasm/hiccups 
(rated 10 percent disabling under DC 8103); (4) mild 
dysphagia with slurred speech (rated 10 percent disabling 
under DC 8210); (5) spasms and weakness of the upper 
extremities (rated 10 percent disabling under DC 8515 for 
each upper extremity); (6) left lower extremity (rated 10 
percent disabling under DC 8520); and (7) right lower 
extremity (rated 10 percent disabling under DC 8520).  A 20 
percent rating for the right lower extremity residuals was 
assigned as of July 5, 2005.  The veteran continues to appeal 
for a higher rating. 

The Board notes that the medical evidence of record suggests 
that the veteran retired from full-time employment as a 
result of the residuals of his service-connected myelitis.  
The veteran is hereby advised that, if he wishes to pursue a 
claim that he is unemployable as a result of his service-
connected disability, he should submit a claim to the agency 
of original jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In November 2003, the Board remanded the veteran's increased 
rating claim, in part, for consideration of whether separate 
ratings were warranted for various manifestations of 
myelitis.  Following the Board's remand, the RO did decide to 
provide separate ratings for the veteran's various residuals 
of myelitis.  Most of these separate ratings were made 
effective as of February 13, 2003, the date of a VA 
examination.  Since the Board's November 2003 remand, the RO 
has not reviewed the veteran's claim with regard to the 
period prior to February 13, 2003.  It is noted that the 
veteran filed his increased rating claim in July 2000.  The 
Board hereby instructs the RO to consider whether the veteran 
is entitled to a higher rating (and/or separate ratings) 
prior to February 13, 2003.  Stegall v. Derwinski, 11 Vet. 
App. 268 (1998). 

Compliance with the Veterans Claims Assistance Act (VCAA) 
requires that the case be remanded so that the veteran may be 
advised of the rating criteria pertinent to his claim for an 
increased rating for residuals of myelitis.  As discussed 
above, there are numerous applicable codes (to include 
38 C.F.R. § 4.124(a), Diagnostic Code 8210 and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 and 5293 (2002)) and the 
veteran should be properly apprised of all such codes in a 
Supplemental Statement of the Case prior to appellate review.  

The Board further notes that, during the pendency of this 
appeal, the interpretation of notice complying with the VCAA 
has changed.  The Court held that such notice must include 
notice regarding the effective date for the award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  On remand, corrective action should be taken.  In 
addition, the RO should consider whether another VA 
examination is warranted under the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
clarify who represents him.  (Currently, 
there is a power of attorney on file 
which lists Montana Veterans Affairs, not 
American Legion, as his representative.)

2.  VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), must 
be provided to the veteran.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to determine the 
appropriate effective date for his 
increased rating claim, as outlined by 
the United States Court of Appeals for 
Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  The veteran should be afforded the 
opportunity to identify any non-VA 
facility or provider who have provided 
treatment to him of any residuals of his 
myelitis.  In addition, current VA 
clinical records from each treating VA 
Medical Center from October 2005 to the 
present should be obtained.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  A new VA examination should 
be requested, if necessary.  If any 
determination remains unfavorable, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) in accordance with 38 
U.S.C.A. § 7105 that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decision 
reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Where different diagnostic codes are 
applicable to different periods during 
the pendency of the appeal, such as prior 
to or from February 13, 2003, the veteran 
should be specifically notified as to 
which diagnostic codes are applicable 
during each period.  

Where an applicable diagnostic code has 
been revised during the pendency of this 
appeal, the veteran should be provided 
with the criteria in effect when he 
submitted his claim in July 2000 and the 
criteria as revised after that date.  In 
particular, the veteran should be advised 
of any of the criteria at 38 C.F.R. 
§ 4.71a, DCs 5285 to 5295 as in effect 
prior to September 26, 2003, which are 
applicable to the evaluation of his back 
residuals.  In addition, the veteran 
should be apprised of 38 C.F.R. § 4.124a, 
DC 8210.

In particular, the RO should consider the 
veteran's claim for an increased rating 
prior to and as of February 13, 2003.  In 
addition, the  veteran should be afforded 
an explanation as to whether separate 
ratings are warranted prior to February 
13, 2003.  Again, the veteran filed his 
claim in July 2000.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. Parakkal 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


